Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a device and a method for modulating a fluid sample.
Group II, claim(s) 15-16 and 23, drawn to a device and a method for processing a fluid sample.
Group III, claim(s) 17, 19-20 and 24, drawn to a device and a method for preparing a fluid sample.
Group IV, claim(s) 21-22, drawn to a device and a method for preparing/processing a fluid sample.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I has the special technical feature of one or two sample modulating components, wherein each sample modulating component is capable of performing a function selected from concentrating a sample to increase a concentration of a first constituent
of the sample by at least 1.5x; diluting the sample to decrease a concentration of a second constituent of the sample by at least 25%; desalinating the sample to decrease the total moles of salt in the sample volume by at least 50% or causing a temporary decrease in the osmolarity by 50%; adjusting pH of the sample to bring a pH of the sample into a predetermined range; absorbing one or more nonpolar substances to decrease a concentration of the nonpolar substances by at least 2x; and delivering one or more reagents to the sample to provide a desired
concentration of the reagent in the sample. Group II has the special technical feature of delivering one or more reagents to a sample by osmotic flux to provide a desired concentration of the reagent in the sample. Group III has the special technical feature of desalinating a sample using electrodialysis to decrease a concentration of salt in the sample by at least 50%. Group IV has the special technical feature of applying an electric potential to a sample to either concentrate a sample to increase a concentration of an analyte in the sample by 1.5x or dilute the sample to decrease a concentration of an analyte in the sample by at least 25%.
 It is noted that while Group I recites that one of the functions capable of being performed by the one or two sample-modulating components is to deliver one or more reagents to a sample to provide a desired concentration of the reagent to the sample, this function is only one possibility of the functions capable of being performed by the sample-modulating components and is not a required function to be performed by the sample-modulating components. In addition, Group I does not recite that a function of the sample-modulating components is to deliver one or more reagents to a sample by osmotic flux, as recited in Group II. It is also noted that while Group I recites that one of the functions capable of being performed by the one or two sample-modulating components is to desalinate a sample to decrease a total moles of salt in the sample volume by at least 50%, this function is only one possibility of the functions capable of being performed by the sample-modulating components and is not a required function to be performed by the sample-modulating components. In addition, Group I does not recite that a function of the sample-modulating components is to desalinate a sample using electrodialysis, as recited in Group III. It is also noted that while Group I recites that one of the functions capable of being performed by the one or two sample-modulating components is to either concentrate a sample by at least 1.5x or dilute a sample by at least 25%, this function is only one possibility of the functions capable of being performed by the sample-modulating components and is not a required function to be performed by the sample-modulating components. In addition, Group I does not recite that a function of the sample-modulating components is to either concentrate or dilute a sample by applying an electric potential to the sample, as recited in Group IV. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached Monday-Thursday, 6:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 23, 2022